EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-4, 6, 9-10, 13-14, 17-22 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bozung et al. (US 2013/0060278 A1) is considered to represent the most relevant state of the art discloses an instrument for treating tissue during a medical procedure, said instrument comprising: a hand-held portion for being manually supported and moved by a user (see claim 1), a working portion movably coupled to said hand-held portion (see claim 1), wherein said working portion comprises a bur (see claim 7), and a tracking system which tracks the position and orientation of an instrument during the procedure and often displays the position and/or orientation of the instrument (see paragraph [0003]; claim 1), wherein said tracking device comprises three optical markers (see claim 7). None of the prior art documents disclose or suggest the hand-held portion pivotably connected to the working portion by an actuator system of the present invention. Accordingly, the subject-matter of claim 24 is neither anticipated nor obvious to a person skilled in the art by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793